UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4384


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TIMOTHY HAYMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00180-F-1)


Submitted:   August 31, 2010               Decided:   September 17, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy      Hayman     pled         guilty,        pursuant      to    a     plea

agreement, to conspiracy to distribute and possess with intent

to distribute fifty grams or more of cocaine base “crack.”                                  The

district court sentenced Hayman to 236 months of imprisonment.

On   appeal,       counsel      filed    a        brief     pursuant      to    Anders      v.

California,        386   U.S.     738    (1967),          asserting       there      are     no

meritorious grounds for appeal, but nominally raising thirteen

issues.     For the reasons that follow, we affirm.

             For    clarity’s      sake,      we     have    consolidated           counsel’s

numerous issues into four categories.                       First, Hayman questions

whether there was any error regarding his plea.                           Because Hayman

did not move in the district court to withdraw his guilty plea,

we review his Fed. R. Crim. P. 11 hearing for plain error and

find none.     United States v. Martinez, 277 F.3d 517, 525-26 (4th

Cir. 2002).

             Second, we find no abuse of discretion in Hayman’s

sentence.      See Gall v. United States, 552 U.S. 38, 41 (2007)

(providing standard).            The district court correctly calculated

Hayman’s advisory Sentencing Guidelines range as 210-262 months

and imposed a sentence in the middle of that range.                                 The court

considered     arguments     from       the   parties,        heard    personally          from

Hayman, and expressly stated that it had considered the factors

in   18   U.S.C.A.       § 3553(a)      (West       2000     &    Supp.     2010)        before

                                              2
imposing the sentence.           We presume on appeal that a sentence

imposed within the appropriate Sentencing Guidelines range is

reasonable.       United States v. Abu Ali, 528 F.3d 210, 261 (4th

Cir. 2008).

              Next, we find no ineffective assistance of counsel.

Claims of ineffective assistance of counsel are not cognizable

on   direct     appeal,   unless   the     record    conclusively      establishes

ineffective assistance.           United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999).

              Finally, in accordance with Anders, we have reviewed

the record in this case and have found no meritorious issues for

appeal.       We therefore affirm Hayman’s conviction and sentence.

This court requires that counsel inform Hayman, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Hayman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Hayman.

              We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented    in   the    materials

before    the    court    and   argument     would   not   aid   the   decisional

process.

                                                                         AFFIRMED

                                         3